 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board.As provided in Section 102.55 of National Labor Rela-tions Board Riles and Regulations-Series 6, asamended, the Peti-tioner was duly served with notice of said hearing but did notappear.We 1 view the failure of the Petitioner to appear at said hearing asa disclaimer of interest in the representation of the employees of theEmployer.Therefore, we find that no question of representationexists concerning the representation of the employees of the Employerwithin the meaning of Section 9 (c) (1) and Section2 (6) and (7) ofthe Act.2Accordingly, we shalldismiss the petition.OrderIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of the Employer filed herein be,and it herebyis, dismissed.IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock, and Styles].2 SeeTownsendSash,Door & Lumber Co.,96 NLRB 950;Denver Smoked Fish Co.,78 NLRB 631;HartsvilleManufacturing Company,79 NLRB 206;Merchant Fire andDispatch,83 NLRB 788;Bussard Taxi and Bus Service,81 NLRB 1181.TOWN AND COUNTRY SHOES, INC.avdBOOTAND SHOE WORKERS' UNION,AFL, PETITIONER.Case No. 17-RC-1305.November 13, 1950Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Martin Sacks, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerceexists concerningthe representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit comprising all cutting department em-ployees of the Employer at its downtown plant in Sedalia,Missouri,101 NLRB No. 65. TOWN AND COUNTRY SHOES, INC.291excluding all other employees. In the alternative, the Petitionerrequests,that a unit of cutters at the downtown plant be found appro-priate.The Employer contends that only a plant-wide unit is appro-priate, and that the uptown plant is a part of the downtown or mainplant.The Employer manufactures and sells women's slip-lasted shoes atits 3 shoe plants in the State of Missouri, located respectively at War-rensburg, Odessa, and Sedalia.At Sedalia there is a main or down-town plant which is an open floor 1-story building where there areapproximately 300 employees, and the uptown operation, which is aleased building about 6 blocks away from the main plant where ap-proximately 40 people are employed.' The Employer usually manu-factures at any one time only 4 or 5 styles of shoes in relatively simpledesigns.All production cutting is done on clicker machines and isdone in bulk or solid size 2 cutting rather than in single case styles. Theoperations in the downtown plant are divided into 8 departments andthe material moves in the following pattern : from stockroom to stockfitting, to cutting, to heel covering and cutting, to fitting, to lasting, tobottoming, and to packing where the shoes are shipped. The process ofmaking shoes is a continuous one until the finished shoes are in boxes,the various departments being interdependent in their relation to oneanother 8Practically all work is on a piecework basis and the em-ployees in all departments work the same hours.'The cutting department" in the main building has 43 employees 6under the supervision of 2 foremen, one of whom has supervisoryduties outside the cutting department. It is located in an unpar-titioned area of the main plant and there have been numerous trans-IEmployer testified that the lease of the uptown location would expire June 30,1952, and that premises diagonally across the street,about 150 feet from the downtownlocation,had been leased,to which the uptown operation would be moved on or before thatdate.Further testimony reveals that the uptown extension was necessary when the down-town plant became crowded,and that part of the downtown cutting department was moved.2The customers'orders are combined during this process so that a large number of pairsof shoes can be cut in one type and of the same material. This procedure is known asbulk cutting to distinguish it from producing in separate case lots of assorted sires in smallquantities as is done in factories making a wide range of styles of patterns from a varietyof materials.$SeeInternational Shoe Company,74 NLRB 464, 465.The record discloses that if the fitting room gets caught up in its work,the cuttingdepartment may be required to work on Saturday to get work to pass on to the fittingroom.In other words,the cutting department is the beginning of the production processand must complete its work toward the finished product before any other department canapply its contribution.5 The following operations are performed in the cutting department:Outside cutting,printing,inking,splicing uppers and linings,splitting heel coverings,casing,cuttinglinings, cutting outsoles,trimming, and cementing and combining.4 The employees in this department are 10 upper leather cutters, 5 lining cutters, 4miscellaneous cutters, 24 operators and assemblers classified as casers, cementers andcombiners,trimmers, and a die boy.242305-53-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDfersI to and from this department.The 19 cuttersin this depart-ment perform their work on clickermachines.Materialto be cut,either leather or fabric, is placed upon a block, a dieis laid over thematerial, the arm of the clickermachine isbrought over, clicked ortripped by the operator, and the part is stamped out by the die. Theremainingemployees in this departmentperform varied and relatedoperations.Practically all the operations performed in this depart-ment are duplicated in other departments in the downtown plant orin the uptown plant .8The uptown plant performs 2 operations and is sometime referredto as the "heel covering and cutting department."The heel coveringdepartment (25 employees) is under the supervision of a foreman,whereas the cutting department (15 employees) is supervised by anassistant foreman who is assistant to the foreman of the downtowncutting department.This uptown extension fabricates parts for thedowntown plant and constitutes an expedient to provide additionalproduction facilities for the downtown or main plant.Neither plantcuts all the parts necessary for a complete shoe; parts from both cut-ting departments are needed to complete the shoe.The evidencediscloses that the same type machines are located in the uptown cut-ting departmentas arefound in the downtown cutting department,and that thesameor similar classifications 9 of employees are found inthe cutting operations 10We find that the uptown plant is part ofthe main plant, and more specifically that the uptown cutting opera-tion is in fact a part of the downtown cutting department, and shouldbe so considered in determining an appropriate unit.The recordrevealsthat of the 10 upper leather cutters in the down-town cutting department, 3 or 4 were experienced cutters when theywere hired at this plant.The others were taken off the floor andI Evidence presentedat the hearing showed 60 interdepartmental transfers from January1, 1951,to date of hearing, June 5, 1952.Included were 23 transfers from other depart-mentsto the cuttingdepartment and 10 transfers from the cutting department to otherdepartments.8 Trimming (evening up the marginal edges of the shoe)is done in the downtown cuttingdepartment and the fittingdepartment.Inking(inking rawedges that show up prominently)is done in the downtown cuttingdepartment and the fitting department.Cementing and combining is done in the fitting department and the downtown cuttingdepartment.Splittinguppers and linings(splitting the leather to a uniform thickness)is done inthe fitting department,the uptowncuttingdepartment,and the downtown cuttingdepartment.Splitting of heel covers is done in both the uptownand downtown cutting departments.Cutting outsoles and heeltaps is done in boththe uptownand downtown cuttingdepartments.Casing (breakingdown of bulkto customer's individual order)isdone in the stockfitting room,the uptown cutting department, and thedowntown cutting department.°There areno upper leathercutters at the uptownplant,but the record discloses thatone of the cutters had previously cut upper leather at the downtown plant.10However,the employeesat the uptownplant and the downtown plant are paid onalternate weeks. BOTANY MILLS, INC.293taught to operate the cutting machines.The 5 lining cutters werehired without previous cutting experience.Two begancutting imme-diately and the others may have performedan intermediatestep beforeoperating the cuttingmachines.None of the uptowncuttershad pre-vious cutting experience beforeassumingthe operation of the clickermachines llA witness called by the Petitioner testified that he washired without previous experience and went immediately to the cut-ting machine and began cutting linings and that after 3 months hebegan cutting leather which he has been doing ever since.Anotherof the Petitioner's witnesses testified that it would take 3 years tobecome an experienced cutter, admitting that the quality of shoe pro-duced by the manufacturer would determine the rating of the cutterin that particular plant.The Petitioner and the Employer stipulated that the majority ofshoe factories in the St. Louis area are organized on a plant-widebasis.12The record reveals that the Petitioner previously sought aplant-wide unit at the Sedalia plant.An election was directed by theNational Labor Relations Board and the Petitioner was unsuccessful.Under these circumstances, particularly the fact that the Em-ployer's uptown and downtown cutting operations constitutea singledepartment, and the fact that cutters have skills,wages,and condi-tions of employment similar to those of other employees, we find thata unit limited to the downtown cutting department, as petitioned for,is not appropriate, and further, that a unit of cutters in the down-town cutting department, as alternatively requested by the Petitioner,is not an appropriate craft unit i3Accordingly, we shall dismiss thepetition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.11The evidence is that the foreman wouldusually remain with a new cutter a week or10 days and from then on the cutter would be onhis own.12There was testimony that a check was made of88 shoefactoriesin the St.Louis areaand only 1, a plant manufacturing novelty shoesnot underbulkconditions or quantity, wasfound to have less than a plant-wideunit.The witness further testified that 3 otherplants had had split units, that 2 of these plants are no longer operating, and that thethird now has a plant-wide unit.18Cf.Saco-Moe Shoe Corp.,87 NLRB 402.BOTANYMILLS,INC.andTEXTILEWORKERS UNION OF AMERICA,CIO,PETITIONER.CaseNo. 2-RC-5016.November 13,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Eisenberg, hearing101 NLRB No. 66.